348 F.2d 451
UNITED STATES of America, Appellee,v.Marshall Brent WILLIAMS, Jr., Appellant.
No. 9814.
United States Court of Appeals Fourth Circuit.
Argued June 4, 1965.Decided June 21, 1965.

Robert L. Montague, III (Court-assigned counsel), Alexandria, Va., for appellant.
William S. McLean, Asst. U.S. Atty.  (Robert H. Cowen, U.S. Atty., on brief), for appellee.
Before HAYNSWORTH, Chief Judge, BRYAN, Circuit Judge, and BARKSDALE, District Judge.
PER CURIAM:


1
As we perceive no error in the trial or conviction of Marshall Brent Williams, Jr., we affirm the judgment from which he has appealed.


2
The appellant seems to have believed that a defendant is not subject to another trial or a subsequent sentence if he succeeds in a request to withdraw a plea of guilty or on a motion to set aside a sentence.  When the sentence alone (not the conviction) is defective, it will be corrected by another sentence.  If there is a serious error of law or fact at trial, a new trial may be granted and a second sentence imposed if again the verdict finds guilt.  Only if the record discloses the evidence legally insufficient to convict will the accused be entirely exonerated on appeal.


3
Affirmed.